PER CURIAM.
This is an appeal by the ex-wife from a series of orders thwarting her attempts to enforce a money judgment obtained for alimony arrearages. It appears that the order she was attempting to enforce was misfiled by the county clerk’s office, and that subsequent orders were thus erroneously entered in other courts.
We vacate all orders entered subsequent to the June 22, 1979 final order entered by Judge Rubin, with leave to appellant to take appropriate action for enforcement of such order.